DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 141, 154, 146, 186, 190.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference number 160 is pointing at the incorrect location in fig. 3C; reference number 162 is pointing at the incorrect location in fig. 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "146" and "186" have both been used to designate the wire guide (see para. [0036; 0040 and 0043].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: line 8 of para. [0041], change “The inserts 140” to --The inserts 130--; line 9 of para. [0042], change “The flange 164” to --The flange 184--; line 1 of para. [0043], change “a liner 184” to --a liner 182--; what is the difference between the phrase “wire feed” in para. [0042] and the phrase “feed wire” in the other paragraphs ?.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the socket connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, line 13, the specification and the drawing do not disclose that “a first and second external seal positioned on the first ends of the pin and socket connectors.  Note: for purpose of examination, Examiner interprets that a first and second external seal positioned on the second ends of the pin and socket connectors.
Claim 1, line 15, the limitation “a first and second tube” does not tie in with any structural limitation in the claims.  Further, the specification and the drawing do not clearly supported “the first and second tube”.
Claim 6 recites the limitation "the feed wire directing channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, it is unclear if “the wire directing channel” recited in claim 7 is a new “wire directing channel” or the same “feed wire directing channel” recited in claim 6.
Claim 16, line 3, it is unclear as to what “the seal” is actually referred to since there are “the internal seal” and “the first and second external seals” are recited.
Claim 17 recites the limitation "the socket connection" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
first ends of the pin and socket connectors.  Note: for purpose of examination, Examiner interprets that a first and second external seal positioned on the second ends of the pin and socket connectors.
Claim 17, line 20, the limitation “a first and second tube” does not tie in with any structural limitation in the claims.  Further, the specification and the drawing do not clearly supported “the first and second tube”.

The following changes are suggested by Examiner in order to overcome the 35 USC 112 rejection:
	
1.   (Currently amended) An adaptable multiple purpose connector comprising:
a pin connector with a first electrical contact and a socket connector with a second electrical contact, each of the pin and socket connectors having a cylindrical hollow core extending from a first end to a second end of the connector;
the first end of the pin connector shaped to be complementary to the first end of the socket connector the cylindrical hollow cores are aligned and the first electrical contact is mated with the second electrical contact;
a first cable having a first tube connected to the second end of the pin connector;
a second cable having a second tube connected to the second end of the socket connector;
an internal seal affixed to the first end of the pin connector, wherein when the pin connector is inserted into the socket connector an air-tight seal is formed between the pin and socket connectors; and
s positioned on the second ends of the pin and socket connectors, respectively, wherein the first and second external seals are adapted to create a pneumatic connection with [[a]] the first and second tubes respectively;
wherein when the pin and socket connectors are mated the cylindrical hollow cores allow a pneumatic flow between the first and second tubes.

2.    (Currently amended) The pneumatic electric connector of Claim 1 further comprising a feed wire directing channel within the cylindrical hollow core.

3.    (Currently amended)The pneumatic electric connector of Claim 2 [[1]] further comprising at least one insert placed within the hollow core of the pin and socket connectors.

4.    The pneumatic electric connector of Claim 3 wherein the insert has a first end with a first inner diameter and a second end with a second inner diameter; and wherein the first inner diameter exceeds the second inner diameter.

5.    (Currently amended) The pneumatic electric connector of Claim 4 further comprising a first feed wire guide comprising a smooth transitional surface between the first and second internal diameters of the pin connector.

6.    (Original) The pneumatic electric connector of Claim 5 further comprising a feed wire inserted through the feed wire directing channel.

7.    (Currently amended) The pneumatic electric connector of Claim 6 wherein the feed wire directing channel is an open frustoconical shape.



9.    (Original) The pneumatic electric connector of Claim 3 wherein the insert is made of plastic.

10.    (Currently amended) The pneumatic electric connector of Claim 1 further comprising a resilient member positioned on the first end of the socket connector to enhance the contact between the pin and socket connectors.

11.    (Original) The pneumatic electric connector of Claim 10 wherein the first end of the pin connector has an outer diameter larger than an inner diameter of the first end of the socket connector forming a press fit when the pin connector is mated with the socket connector.

12.    (Original) The pneumatic electric connector of Claim 10 wherein the first end of the socket connector includes resilient fingers.

13.    (Currently amended) The pneumatic electric connector of Claim 1 further comprising at least two flanges positioned around the second ends of the pin and socket connectors, wherein the at least two flanges have a diameter greater than the diameter of the first and second tubes.

14.    (Original) The pneumatic electric connector of Claim 1 wherein
the pin connector further comprises a first external electrical connection electrically coupled to the first electrical contact, the first external electrical connection adapted to be connected to a first wire; and 
the socket connector further comprises a second external electrical connection


15.    (Currently amended) The pneumatic electric connector of Claim 1 wherein each of the first and second external seals further comprise a projection from the second end of the pin and socket connectors, wherein the projection has a diameter exceeding an inner diameter of the first and second tubes.

16.    (Currently amended) The pneumatic electric connector of Claim 1 wherein the first end of the pin connector has a first section having a first diameter and a second section having a second diameter, wherein the internal seal is located on the first section.

17.   (Currently amended) An adaptable multiple purpose connector comprising:
a pin connector with a first electrical contact and a socket connector with a second electrical contact, each of the pin and socket connectors having a cylindrical hollow core extending from a first end to a second end of the connector;
the first end of the pin connector shaped to be complementary to the first end of the socket connector the cylindrical hollow cores are aligned and the first electrical contact is mated with the second electrical contact;
a first cable having a first tube connected to the second end of the pin connector;
a second cable having a second tube connected to the second end of the socket connector;

an internal seal affixed to the first end of the pin connector, wherein when the pin connector is inserted into the socket connector an air-tight seal is formed between the pin and socket connectors; and
a first and second external seals positioned on the second ends of the pin and socket connectors, respectively, wherein the first and second external seals are adapted to create a pneumatic connection with a first and second tubes respectively; 
wherein when the pin and socket connectors are mated the cylindrical hollow cores allow a pneumatic flow between the first and second tubes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gratziani et al. (US 5,074,802) in view of Cairns (US 7,040,909).
In regard to claims 1, 16, Gratziani et al. discloses an adaptable multiple purpose connector 10 comprising:
a pin connector 12 with a first electrical contact 18 and a socket connector 14 with a second electrical contact 20, each of the pin and socket connector having a cylindrical hollow core (the inner portion of 32 and 40) extending from a first end to a second end of the connector;
the first end (see illustrated drawing below) of the pin connector 12 shaped to be complementary to the first end (see illustrated drawing below) of the socket connector 14 such that the first end of the pin connector 12 can be at least partially inserted into the first end of the socket connector 14 such that cylindrical hollow cores are aligned and the first electrical contact 18 is mated with the second electrical contact 20; and
a first external seal 18a and a second external seal (see illustrated drawing below), positioned on the first ends of the pin and socket connectors 12, 14, respectively, wherein the first and second external seal are adapted to create a pneumatic connection with a first and second tube (mating connectors from 26 and 24) respectively;
wherein when the pin and socket connectors 12, 14 are mated the cylindrical hollow cores 46 allow a pneumatic flow between first and second tube.
However, Gratziani et al. does not disclose an internal seal affixed to the first end of the pin connector 12, wherein when the pin connector 12 is inserted into the socket connector 14 an air-tight seal is formed between the pin and socket connector, wherein the first end of the pin connector 12 has a first section having a first diameter and a second section having a second diameter, wherein the seal is located on the first section.
Cairns discloses an internal seal 84 affixed to the first end of the pin connector 14, wherein when the pin connector 14 is inserted into the socket connector 17 an air-tight seal is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Gratziani et al. by constructing the internal seal as disclosed by Cairns in order to provide a reliable adaptable multiple purpose connector.

In regard to claim 2, Gratziani et al. discloses a wire directing channel 46 within the cylindrical hollow core (the inner portion of 32 and 40).

In regard to claim 3, Gratziani et al. discloses at least one insert 34, 42 placed within the hollow core (the inner portion of 32 and 40) of the pin and socket connectors.

In regard to claim 4, Gratziani et al. discloses the insert 34, 42 has a first end with a first inner diameter (adjacent 48 in fig. 1) and a second end (adjacent 50 in fig. 1) with a second inner diameter; and wherein the first inner diameter exceeds the second inner diameter.

In regard to claim 5, Gratziani et al. discloses a first feed wire guide 46 comprising a smooth transitional surface between the first and second internal diameter of the pin connector 12.

In regard to claim 8, Gratziani et al. discloses flow apertures positioned through the insert.

In regard to claim 9, Gratziani et al. discloses the insert is made of an insulator material.


In regard to claim 10, Gratziani et al. discloses a resilient member positioned on the first end 20a of the socket connector 14 to enhance the contact between the pin and socket connector (see fig. 2 and col. 9, lines 2-9).

In regard to claim 11, Gratziani et al. discloses the first end of the pin connector 12 has an outer diameter larger than an inner diameter of the first end of the socket connector 14 forming a press fit when the pin connector 12 is mated with the socket connector 14.

In regard to claim 12, Gratziani et al. discloses the first end of the socket connector 14 includes resilient fingers (see fig. 2 and col. 9, lines 2-9).

In regard to claim 13, Gratziani et al. at least two flanges positioned around the second ends of the pin and socket connectors, wherein the at least two flanges (see illustrated drawing below) have a diameter greater than the diameter of the first and second tubes (mating connectors from 26 and 24).

In regard to claim 14, Gratziani et al. discloses the pin connector 12 further comprises a first external electrical connection (from 22) electrically coupled to the first electrical contact 18, the first external electrical connection adapted to be connected to a first wire; and the socket 

In regard to claim 15, Gratziani et al. discloses each of the first external seal 18a and second external seal (see illustrated drawing below) further comprise a projection (the threaded portion) from the second end of the pin and socket connector, wherein the projection has a diameter exceeding an inner diameter of the first and second tubes (mating connectors from 26 and 24).

In regard to claim 17, Gratziani et al. discloses an adaptable multiple purpose connector 10 comprising:
a pin connector 12 with a first electrical contact 18 and a socket connector 14 with a second electrical contact 20, each of the pin and socket connector having a cylindrical hollow core (the inner portion of 32 and 40) extending from a first end to a second end of the connector;
the first end (see illustrated drawing below) of the pin connector 12 shaped to be complementary to the first end (see illustrated drawing below) of the socket connector 14 such that the first end of the pin connector 12 can be at least partially inserted into the first end of the socket connector 14 such that cylindrical hollow cores are aligned and the first electrical contact 18 is mated with the second electrical contact 20;
at least one insert 34, 42 placed within the hollow core (the inner portion of 32 and 40) of the pin and socket connectors, the insert 34, 42 including an open wire directing channel (the inner portion of 34, 42); and

wherein when the pin and socket connectors are mated the cylindrical hollow cores allow a pneumatic flow between first and second tube.
However, Gratziani et al. does not disclose an internal seal affixed to the first end of the pin connector 12, wherein when the pin connector 12 is inserted into the socket connector 14 an air-tight seal is formed between the pin and socket connector.
Cairns discloses an internal seal 84 affixed to the first end of the pin connector 14, wherein when the pin connector 14 is inserted into the socket connector 17 an air-tight seal is formed between the pin and socket connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Gratziani et al. by constructing the internal seal as disclosed by Cairns in order to provide a reliable adaptable multiple purpose connector.
Further, Gratziani does not disclose the insert 34, 42 including an open frustoconical wire directing channel with a first end having a first inner diameter and a second end having a second inner diameter, smaller than the first, wherein the wire directing channel transitions between the first and second diameter smoothly and continuously.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the invention of Gratziani et al. by having the wire directing channel with different type of configuration since applicants have presented no explanation that this particular configuration of the wire directing channel is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing flowing channel.  A change in shape is 


[AltContent: textbox (1st end of socket connector)][AltContent: connector]
[AltContent: textbox (1st end of pin connector)][AltContent: connector][AltContent: textbox (flange)][AltContent: connector][AltContent: textbox (flange)][AltContent: connector][AltContent: textbox (2nd external seal)][AltContent: connector]
    PNG
    media_image1.png
    492
    704
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 6, the prior art fails to provide, teach or suggest a feed wire inserted through the feed wire directing channel and in combination with all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
5/18/2021


/THO D TA/Primary Examiner, Art Unit 2831